Case 1:20-cv-00687-GTS-DJS Document 20-1 Filed 06/29/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,
Samuel Werzberger, MD, FAAP, ;
Ariela Orkaby, MD, MPH,
Beth Statfeld, )
)

Gail Zahtz, 5
Plaintiffs. )

)

v. ) Case No. 1:20-CV-0687 (GLS-DJS)

)

Andrew M. Cuomo, Governor of the )
State of New York, in his official capacity, )
)

)

Defendant. )

_____)

 

DECLARATION OF DANIEL S, BERMAN, MD
Pursuant to 28 U.S.C. § 1746, I, Daniel S. Berman, MD, hereby declare as follows:

1. I make this additional declaration for use as evidence in support of Plaintiffs’
Application for a Temporary Restraining Order and Preliminary Injunction, and I incorporate
herein my original declaration, executed on June 21, 2020, filed in support thereof. 1 offer this
medical opinion on behalf of myself and not on behalf of Montefiore Medical Center.

2. have reviewed the Declaration of Mr. Brad Hutton, Deputy Commissioner of the
Office of Public Health at the New York State Department of Health, submitted on June 26, 2020
in support of Defendant's Opposition to Plaintiffs’ Application for a Temporary Restraining Order
and Preliminary Injunction. For the reasons below, I disagree with Mr. Hutton’s conclusions that

overnight camps present a dangerous setting for the transmission of COVID-19.
Case 1:20-cv-00687-GTS-DJS Document 20-1 Filed 06/29/20 Page 2 of 4

3. In support of his opinion that overnight camps present a prohibitively dangerous
setting in the wake of COVID-19, Mr. Hutton focuses on the risks of individuals sharing a sleeping
area for many hours each night. Hutton Declaration 63. Yet Mr. Hutton cites no evidence in
support of his opinion that sleeping in a confined area creates additional risk of transmission of
COVID-19. Rather, the Centers for Disease Control and Prevention (“CDC”), in its “Suggestions
fot Youth and Summer Camps,” updated June 25, 2020, recommends that overnight camps simply
“fajlign mats or beds so that campers and staff sleep head to toe at least 6 feet apart” to guard
against any such risk of transmission. Coronavirus Disease 2019 (COVID-19): Suggestions for
Youth and Summer Camps, cpc, hitps://www.cde.gov/coronavirus/2019-
ncov/community/schools-childcare/summer-camps.html. The CDC’s guidelines do not
recommend, or even suggest, prohibiting overnight camps.

4, Mr. Hutton likewise cites generically the “congregate settings” of overmight camps
as cteating a risk unique to overnight camps. Hutton Declaration 7 63. Mr. Hutton again fails to
disclose how these settings present a risk for the transmission of COVID-19 sufficient to justify a
total ban of the camps, nor does he explain how the Jewish overnight camps’ safety protocols
would not sufficiently guard against any such concern for “congregate settings.” Mr. Hutton fails
entirely to address how the “congregate settings” of overnight camps differ from other activity that
the State permits, such as day camps, child care services, and higher education institutions, nor
does Mr, Hutton address how the protocols that the New York State Health Department requires
of such activities would not sufficiently address his “congregate settings” concer for overnight
camps.

5. Mr. Hutton also states that overnight camps present a significant danger because

children likely will bring COVID-19 to overnight camps, spread it to the nearby local community,
Case 1:20-cv-00687-GTS-DJS Document 20-1 Filed 06/29/20 Page 3 of 4

and overwhelm camp staff. Hutton Declaration Jf] 64-66. Mr. Hutton simply ignores the Jewish
overnight camps’ stringent health and safety protocols, discussed thoroughly in my original
Declaration, that implement a strict screening process through antibody and COVID-19 testing to
avoid the entry of infected campers or staff members to camp. Berman Declaration ff] 10-17. Nor
does Mr. Hutton dispute, or even grapple with, the “minuscule likelihood” of an infected individual
entering camp given the current COVID-19 data, as discussed in my original Declaration. Jd. at
447-9. Such an outbreak thus is exceedingly unlikely.

6. Even if an individual did bring COVID-19 to camp, the camps would have almost
total separation from the outside community and would adhere to rigorous protocols, as do other
activities that the State permits, to safeguard against the spread of the virus. /d at 9918. Mr.
Hutton does not even attempt to explain how these protocols, or the Health Depariment’s protocols
for day camps, child care services, and higher education institutions, would not sufficiently
safeguard against these concerns. Nor does Mr. Hutton dispute the limited prevalence and low
severity of illness of COVID-19 in children. Id. at Tf 19-27.

7. In conclusion, Mr. Hutton provides no evidentiary basis for his generic concerns of
the dangers of overnight camps. He does not explain (much less mention) the Jewish overnight
camps’ stringent health and safety protocols designed to prevent the introduction and spread of
COVID-19 at overnight camps or explain why such protocols would not be sufficient to address
his groundless concems. Nor does Mr. Hutton provide any justification for why the Health
Department’s safety guidelines for conduct similar to overnight camps, such as day camps, child
care services, and higher education institutions, would not be sufficient to safeguard campers and

staff from the concerns that he raises.
Case 1:20-cv-00687-GTS-DJS Document 20-1 Filed 06/29/20 Page 4 of 4

8 For the reasons discussed in my original declaration and herein, it is my opition

that there is almost a nonexistent chance of a serious outbreak of COVID-19 in camp.

I declare under penalty of perjury that the foregoing is true and correct. Executed on June

MV nA AM CY

¥

Daniel S. Berman, MD

28, 2020.
